Citation Nr: 1616135	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-24 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthroplasty of the left fifth toe.

2.  Entitlement to an initial compensable rating for bilateral tinea pedis and onychomycosis (claimed as athlete's foot and toes).

3.  Entitlement to an initial rating in excess 10 percent for right knee degenerative joint disease.  

4.  Entitlement to service connection for a low back disorder (now claimed as degenerative arthritis).

5.  Entitlement to service connection for a left knee disorder (now claimed as degenerative arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to December 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 and September 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

Regarding the claim for the left fifth toe disability, the Veteran testified at a videoconference hearing before the undersigned in April 2012 and a transcript of the proceeding is of record.

The appeal for service connection of the left fifth toe disability was previously before the Board in March 2013 and remanded for additional development.  After such development was completed, the Board denied the appeal in a December 2014 decision.  Following the Board's decision, the Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The Court issued an order in February 2016 granting a Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMR.

The remaining claims listed on the title page above were addressed by the RO in a November 2014 rating decision and reaffirmed in a September 2015 rating decision.  In October 2015, the Veteran filed a notice of disagreement with the respective assigned ratings for bilateral tinea pedis and onychomycosis, and the right knee disability, as well as the denial of service connection for the claimed left knee and low back disorders.  Those issues are currently before the Board pursuant to 38 C.F.R. § 19.9(c) (2015) for the limited purpose of remanding for a statement of the case (SOC).
 
This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, a remand is necessary in order to provide the Veteran with a statement of the case regarding the claims for higher ratings for bilateral tinea pedis and onychomycosis, and the right knee disability, as well as the claims for service connection for the left knee and low back disorders.  Service connection was granted for bilateral tinea pedis and onychomycosis, and the right knee disability in a November 2014 rating decision and the assigned ratings were reiterated in September 2015 rating decision.  Similarly, service connection was denied for the left knee and low back disorders in the November 2014 rating decision and those denials were confirmed in the September 2015 rating decision.  The Veteran filed a notice of disagreement (NOD) with respect to these claims in October 2015.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to the determination, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  At present, an SOC has not been issued with respect to these issues.  Thus, remand for issuance of a statement of the case on this issue is needed.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201.  The issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Regarding the claim for service connection of the left fifth toe disorder, the Board denied the claim in December 2014 as the Board found the weight of the evidence was against the claim.  However, pertinent, new evidence has been submitted since the Board rendered its December 2014 decision and a remand is required.   

In this regard, in December 2014, a VA examination was undertaken with respect to foot issues not presently on appeal but is pertinent as it contains a relevant discussion regarding the history of the Veteran's left fifth toe disability.  This examination took place within days of when the Board issued its December 2014 decision and does not appear to have been available to the Board at the time the December 2014 decision was rendered.  The December 2014 VA examiner noted that the Veteran had callouses on both feet in service and that she developed painful clavus of the left fifth toe over the course of service due to wearing tight fitting boots.  The December 2014 VA examiner also noted the Veteran reportedly underwent callus shaving of the left fifth toe multiple times in service and underwent two osteotomies of the left fifth toe in 2010 for treatment of the condition.  The December 2014 VA examiner did not offer an opinion regarding whether the current left fifth toe disability is related to service; however the summary of the Veteran's history offers at least an indication that the present disability may be related to service.  As such, an addendum opinion regarding the etiology of the present left fifth toe disorder is required. 

Additionally, in view of the points raised in the February 2016 JMR and the September 2015 Appellant's brief to the Court, the Board finds that additional development should be accomplished.  In the February 2016 JMR, the parties indicated that the rationale expressed by the August 2013 VA examiner does not accurately reflect the findings in service treatment records.  In this regard, the August 2013 VA examiner found that the Veteran did not express any complaints with the left fifth toe in service when actually, service treatment records document treatment for a left fifth toe complaint in service, in December 1988.  As such, an addendum opinion should be obtained.  

Further, since the August 2013 VA opinion was rendered, service connection was granted for bilateral tinea pedis and onychomycosis (claimed as athlete's foot and toes) in a November 2014 rating decision.  The Veteran also contends that her athlete's foot led to her present left fifth toe disorder.  See e.g. July 2014 statement.  Given her contention, on remand, the examiner should offer an opinion with respect to whether the Veteran's athlete's foot caused or aggravated the left fifth toe disorder.  The Veteran should also be provided with the appropriate VCAA notice for the theory of service connection on a secondary basis. 

The Board also acknowledges the Veteran's contention that the Board should have asked the October 2010 VA treating podiatrist for clarification regarding the basis of his positive nexus opinion.  See September 2015 Appellant's Brief to the Court.  Specifically, the Veteran contends that the October 2010 VA treating podiatrist, Dr. S.A., should be asked to address whether he reviewed the Veteran's service treatment records when he indicated that the Veteran's current left fifth toe disability is related to wearing military boots in service.  Thus, while on remand, the AOJ should inquire as to whether the October 2010 VA treating podiatrist reviewed the Veteran's service treatment records prior to rendering the October 2010 opinion.  The AOJ should also ask Dr. S.A. whether the opinion also took into consideration the Veteran's complaints regarding post-service discomfort while wearing steel toe shoes.
  
Lastly, VA treatment records are in the file and dated to December 2015.  The Veteran has not indicated that there are any outstanding records to be obtained regarding the left fifth toe disability.
 
Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to the claims for higher initial ratings for bilateral tinea pedis and onychomycosis, and the right knee disability as well as the claims for service connection for left knee and low back disorders.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.  Only return to the Board if the Veteran perfects an appeal with respect to these issues. 

2.  Send the Veteran the appropriate VCAA notice for service connection for the left fifth toe disorder on a secondary basis. 

3.  Seek clarification from the October 2010 VA treating podiatrist, Dr. S.A., as to whether he reviewed the Veteran's service treatment records when he rendered the October 2010 opinion.  Also ask Dr. S.A. to clarify whether consideration was given to the Veteran's documented, post-service complaints regarding steel toe shoes and associated discomfort with the left fifth toe.  If Dr. S.A. is not available, note the same in the file. 

4.  Once all records have been associated with the file, including any clarification from Dr. S.A., or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, seek an addendum opinion from either the August 2013 VA examiner or the December 2014 VA examiner.  If neither examiner is available, seek an addendum opinion from another qualified clinician.  If the clinician selected to offer the opinion determines that the Veteran should be reexamined, afford the Veteran another VA examination.  

The complete file should be provided to the examiner for review.  If reexamined, all appropriate testing should be conducted.  

Based on a review of the electronic file and the results of prior VA physical examinations (or current examination if examined), the Veteran's statements regarding the development and treatment of her claimed disorder, including her statements of continuity of left fifth toe symptoms since service, and her statements that she self-treated the left fifth toe by soaking and shaving calluses approximately once per month in and since service, the examiner is asked to answer the following: 

a) Is it at least at likely as not (a 50 percent or greater probability) that any currently diagnosed left fifth toe disorder (including arthroplasty): (i) had its onset in service or is otherwise related to service (to include calluses and/or athlete's foot involving the left fifth toe)?  In making this determination, the examiner is asked to address the Veteran's lay statements regarding self-treatment in and since service, the December 1988 service treatment record regarding a corn on the left fifth toe, the October 2010 VA treating podiatrist's, Dr. S.A.'s, opinion and any clarification received from Dr. S.A., as well as the December 2014 VA examiner's discussion of the history of the left fifth toe disorder. 

b) If not directly related to service, is it at least at likely as not (a 50 percent or greater probability) that any currently diagnosed left fifth toe disorder was caused or is aggravated by the Veteran's service-connected bilateral athlete's foot? 

Complete rationale must be provided for any opinion expressed.

5.  After completing all actions set forth in foregoing paragraphs, plus any further action needed as a consequence of the development completed, readjudicate the claim for service connection of the left fifth toe disorder with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If the benefit sought remains denied, the AOJ should furnish to the Veteran and her representative an appropriate supplemental statement of the case.  The Veteran and her representative should be afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

